UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (RULE 13d - 102) Information to be included in statements filed pursuant to Rules 13d-1(b), (c) and (d) and amendments thereto filed pursuant to 13d-2(b) * (Amendment No.1) GrafTech International Ltd. (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [x]Rule 13d-1(c) [ ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on the Following Pages) 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Robert S. Pitts, Jr. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.96% TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Steadfast Capital Management LP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.70% TYPE OF REPORTING PERSON* PN *SEE INSTRUCTIONS BEFORE FILLING OUT! 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Steadfast Advisors LP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.26% TYPE OF REPORTING PERSON* PN *SEE INSTRUCTIONS BEFORE FILLING OUT! 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Steadfast Capital, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.26% TYPE OF REPORTING PERSON* PN *SEE INSTRUCTIONS BEFORE FILLING OUT! 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) American Steadfast, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.58% TYPE OF REPORTING PERSON* PN *SEE INSTRUCTIONS BEFORE FILLING OUT! 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Steadfast International Master Fund Ltd. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.12% TYPE OF REPORTING PERSON* CO *SEE INSTRUCTIONS BEFORE FILLING OUT! This statement is filed with respect to the shares of common stock (the “Common Stock”) of GrafTech International Ltd. (the “Issuer”) beneficially owned by the Reporting Persons (as defined below) as of February 5, 2012 and amends and supplements the Schedule 13G filed on October 11, 2011 (the “Schedule 13G”).Except as set forth herein, the Schedule 13G is unmodified. The names of the persons filing this statement on Schedule 13G are: - Robert S. Pitts, Jr., a United States Citizen (“Pitts”). - Steadfast Capital Management LP, a Delaware limited partnership (the “Investment Manager”). - Steadfast Advisors LP, a Delaware limited partnership (the “Managing General Partner”). - Steadfast Capital, L.P., a Delaware limited partnership (“Steadfast Capital”). - American Steadfast, L.P., a Delaware limited partnership (“American Steadfast”). - Steadfast International Master Fund Ltd., a Cayman Island exempted company (the “Offshore Fund”). Mr. Pitts is the managing member of the Investment Manager and the Managing General Partner. The Managing General Partner has the power to vote and dispose of the securities held by Steadfast Capital.The Investment Manager has the power to vote and dispose of the securities held by American Steadfast and the Offshore Fund. ITEM 4.OWNERSHIP. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a)Amount beneficially owned: (i) Mr. Pitts beneficially owns 7,215,800 shares of Common Stock. (ii) The Investment Manager beneficially owns 6,831,814 shares of Common Stock. (iii) The Managing General Partner beneficially owns 383,986 shares of Common Stock. (iv) Steadfast Capital owns 383,986 shares of Common Stock. (v) American Steadfast owns 2,290,955 shares of Common Stock. (vi) The Offshore Fund owns 4,540,859 shares of Common Stock. (vii) Collectively, the Reporting Persons beneficially own 7,215,800 shares of Common Stock. (b) Percent of Class: (i) Mr. Pitts’ beneficial ownership of 7,215,800 shares of Common Stock represents 4.96% of the outstanding shares of Common Stock. (ii) The Investment Manager’s beneficial ownership of 6,831,814 shares of Common Stock represents 4.70% of the outstanding shares of Common Stock. (iii) The Managing General Partner’s beneficial ownership of 383,986 shares of Common Stock represents 0.26% of the outstanding shares of Common Stock. (iv) Steadfast Capital’s beneficial ownership of 383,986 shares of Common Stock represents 0.26% of the outstanding shares of Common Stock. (v) American Steadfast’s beneficial ownership of 2,290,955 shares of Common Stock represents 1.58% of the outstanding shares of Common Stock. (vi) The Offshore Fund’s beneficial ownership of 4,540,859 shares of Common Stock represents 3.12% of the outstanding shares of Common Stock. (vii) Collectively, the Reporting Persons’ beneficial ownership of 7,215,800 shares of Common Stock represents 4.96% of the outstanding shares. (c)Number of shares as to which such person has: (i) Sole power to vote or to direct the vote Not applicable. (ii) Shared power to vote or to direct the vote of shares of Common Stock: Steadfast Capital has shared power with the Managing General Partner and Mr. Pitts to vote or direct the vote of the 383,986 shares of Common Stock beneficially owned by Steadfast Capital. American Steadfast has shared power with the Investment Manager and Mr. Pitts to vote or direct the vote of the 2,290,955 shares of Common Stock beneficially owned by American Steadfast. The Offshore Fund has shared power with the Investment Manager and Mr. Pitts to vote or direct the vote of the 4,540,859 shares of Common Stock beneficially owned by the Offshore Fund. (iii) Sole power to dispose or to direct the disposition of shares of Common Stock: Not applicable. (iv) Shared power to dispose or to direct the disposition of shares of Common Stock: Steadfast Capital has shared power with the Managing General Partner and Mr. Pitts to dispose or direct the disposition of the 383,986 shares of Common Stock beneficially owned by Steadfast Capital. American Steadfast has shared power with the Investment Manager and Mr. Pitts to dispose or direct the disposition of the 2,290,955 shares of Common Stock beneficially owned by American Steadfast. The Offshore Fund has shared power with the Investment Manager and Mr. Pitts to dispose or direct the disposition of the 4,540,859 shares of Common Stock beneficially owned by the Offshore Fund. ITEM 5.OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. If this statement is being filed to report the fact that as of the date hereof the Reporting Persons have ceased to be the beneficial owner of more than five percent of the class of securities, check the following [X]. ITEM 10.CERTIFICATION. By signing below the undersigned certifies that, to the best of its or his knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete, and correct. Dated:February 14, 2012 STEADFAST CAPITAL MANAGEMENT LP By:/s/ Robert S. Pitts, Jr. Robert S. Pitts, Jr., President STEADFAST ADVISORS LP By:/s/ Robert S. Pitts, Jr. Robert S. Pitts, Jr., President STEADFAST CAPITAL, L.P. By: STEADFAST ADVISORS LP, as Managing General Partner By:/s/ Robert S. Pitts, Jr. Robert S. Pitts, Jr., President AMERICAN STEADFAST, L.P. By: STEADFAST CAPITAL MANAGEMENT LP, Attorney-in-Fact By:/s/ Robert S. Pitts, Jr. Robert S. Pitts, Jr., President STEADFAST INTERNATIONAL MASTER FUND LTD. By:/s/ Robert S. Pitts, Jr. Robert S. Pitts, Jr., Director /s/ Robert S. Pitts, Jr. Robert S. Pitts, Jr.
